Case 1:20-cv-09437-PAE-KNF Document 55 Filed 06/14/21 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI.

 

ALIRIO ZAVALA, et al.,
20 Civ. 9437 (PAE) (KNF)
Plaintiffs,

-V- OPINION & ORDER

TOP SHELF ELECTRIC CORP. etal.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

On November 12, 2020, plaintiffs filed the complaint in this case, Dkt. 13. On November
13, 2020, this Court referred the case to United States Magistrate Judge, the Honorable Kevin N.
Fox, for general pretrial supervision. Dkt. 14. On February 1, 2021, plaintiffs moved for an
extension of time to serve defendants PEI Electrical Services Group Inc., CPI Electrical Services
Inc., and Pablo Ibepaulino, Dkt. 35. On February 2, 2021, Judge Fox granted that extension
request. Dkt. 36. On May 4, 2021, plaintiffs moved to serve those three defendants by
alternative service and to again extend the time to serve. Dkt. 49. On May 20, 2021, Judge Fox
denied that motion. Dkt. 52. On June 4, 2021, plaintiffs filed a limited objection only as to Judge
Fox’s order denying the motion for alternative service and an extension to serve Pablo Ibepaulino.

Federal Rule of Civil Procedure 4(e) provides, inter alia, that an individual may be served
pursuant to the procedures allowed by state law in the state in which the district court is located.
New York state law provides a number of approved methods of service, and further provides that
service may be effectuated “in such manner as the court, upon motion without notice, directs, if
service is impracticable” under the other specified methods of service. N.Y. C.P.L.R. § 308(35).

“Section 308(5) requires a showing of impracticability, under the facts and circumstances of the
Case 1:20-cv-09437-PAE-KNF Document 55 Filed 06/14/21 Page 2 of 3

case, but does not require proof of due diligence or of actual prior attempts to serve a party under
the other provisions of the statute.” Noble v. Crazetees.com, No. 13 Civ. 5086 (PAE), 2014 WL
12792236, at *1 (S.D.N.Y. Jan. 28, 2014) (quoting Shamoun v. Mushlin, No. 12 Civ, 03541
(AJN), 2013 WL 91705, at *2 (S.D.N.Y. Jan. 8, 2013)).

On review, the Court determines that plaintiffs have made diligent efforts to serve Pablo
Ibepaulino at the address at which plaintiffs have determined he currently, 4343 Powdermill
Estate Rd, Sevierville, TN, 37876 (the “Powdermill address”). Specifically, plaintiffs made three
prior attempts to personally serve Pablo Ibepaulino that were impeded by an aggressive German
shepherd. See Dkt. 50 Ex, A. The Court finds that plaintiffs have shown the impracticability of
traditional service—to wit, that actual prior attempts, performed with due diligence, have been
unsuccessful. Given plaintiffs’ “demonstrated inability to effectuate service through traditional
means, the Court concludes that service pursuant to the particular methods specified by New
York State law is impracticable and that alternative service is appropriate.” Noble, 2014 WL
12792236, at *2 (quoting Shamoun, 2013 WL 91705, at *2).

Plaintiffs have proposed alternative service via a combination of certified mail to the
Powdermill address and via email to an email address-—-cibepaulino@yahoo.com—that plaintiffs
have reliably determined belongs to Pablo Ibepaulino’s wife. See Dkt. 51. The Court finds that
service by the combination of these alternative means comports with due process. Due process
requires “that the method of service be ‘reasonably calculated, under all the circumstances, to
apprise interested parties of the pendency of the action and afford them an opportunity to present
their objections.’” Noble, 2014 WL 12792236, at *2 (quoting Mullane v. Cent. Hanover Bank &
Trust Co., 339 U.S. 306, 314 (1950)). The Court finds it substantially reasonable to conclude that

service via certified mail to Pablo Ibepaulino’s residence will reach the defendant, and that
Case 1:20-cv-09437-PAE-KNF Document 55 Filed 06/14/21 Page 3 of 3

additional service to an email account associated with defendant Pablo Ibepaulino’s wife will
increase the likelihood that service will reach that defendant. As a result, the proposed service via
certified mail as well as email comports with the requirements of due process.

Finally, the Court grants plaintiffs a short extension to serve Pablo Ibepaulino. Plaintiffs
are directed to serve Pablo Ibepaulino via these two methods of service within 11 days of this
decision.

CONCLUSION

The Court therefore grants plaintiffs leave to effectuate alternate service via both of the
proposed alternative means of service on Pablo Ibepaulino. The Court directs plaintiffs to serve a
copy of plaintiffs’ Complaint and this Order on defendant Pablo Ibepaulino by certified mail and

by email and to file proof of that service on ECF within 11 days of this decision.

foul A Cob

Paul A. Engelmayer
United States District vaae

SO ORDERED.

Dated: June 11, 2021
New York, New York
